An unpub|ishNd order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME .COURT OF THE STATE OF NEVADA

HIDDEN RIDGE, LLo, A NEVADA N@. @ociz

Lll\/.[ITED LIABILITY COMPANY; AND

JOHN A. RITTER, AN INDIVIDUAL, F   B
Appellants, _ ' 5 ~ 
VS' OCT ns 2013

ELI APPLEBAUM IRA F/K/A HIGH
DESERT lNVESTl\/.[ENTS GROUP » l
DEFINED BENEFITS PENSION PLAN,
A NEVADA CORPORATION,
Respondents.

 

ORDER DISMISSING APPEAL
AND VACATING ORAL ARGUMENT

Pursuant to the stipulation of the parties, and cause
appearing, this appeal is dismissed The parties shall bear their own costs
and attorney fees. NRAP 42(b). The oral argument currently scheduled

for October 17, 2013, at 10:30 a.m., is hereby Vacated.
lt is so ORDERED.

CLERK oF THE SUPREME CoURT_
TRACIE K. LINDEMAN

BY; l 
cc: Hon. Nancy L. Allf, District Judge_
Bogatz LaW Group

Law Office of Daniel l\/larks a
Eighth District Court Clerk

SuPnEME Coun'r
oF
NEvAoA

CLERK’S ORDER

 a   @ -3<>@'?“'